Order of the Domestic Relations Court of the City of New York, Family Court, requiring the appellant to contribute two dollars a week toward the support of the petitioner reversed on the law and the facts and the petition dismissed. In this proceeding, under section 101, subdivision 4, and section 92, subdivisions (9) and (3), of the Domestic Relations Court Act of the City of New York (the Family Court), it does not appear that the petitioner, who concededly had at the time of the trial and for several months prior thereto an income of at least fourteen dollars per week and who is entitled to interest at the rate of six per cent per annum on real estate mortgages aggregating $11,000, is without means for her support and is likely to become a charge on the publ'.c. Further, it affirmatively appears to the satisfaction of this court that the appellant, by reason of sickness and inability to work, is financially unable to contribute to the support of the petitioner. Lazansky, P. J., Hagarty, Seudder, Tompkins and Davis, JJ., concur.